Citation Nr: 1423194	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for the service-connected adenocarcinoma of the prostate, effective on April 1, 2008.

2. Entitlement to additional separate ratings for residuals of adenocarcinoma of the prostate, to include proctitis neuropathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from July 1960 to August 1998. 

This matter initially arose before the Board of Veterans' Appeals  (Board) on appeal of a January 2008 decision by the RO that reduced the Veteran's evaluation for the service-connected adenocarcinoma of the prostate from 100 percent to 40 percent, effective on April 1, 2008. 

In a January 2010 decision, the RO increased the rating for the service-connected postoperative residuals of adenocarcinoma of the prostate to 60 percent, effective on April 1, 2008. 

In a February 2012 decision, the Board denied the Veteran's claim for increase. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand. 

In a March 2013 Order, the Court vacated the February 2012 decision and remanded the matter for readjudication in light of the Joint Motion. 

Based on the Court's decision, the Board has bifurcated the claim for a higher rating for adenocarcinoma of the prostate to reflect consideration of a separate rating for proctitis neuropathy, as explained hereinbelow.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces).

In the February 2012 decision, the Board also denied the restoration of a 100 percent rating for the post-operative residuals of adenocarcinoma of the prostate.  

Based on the request of the parties in the March 2013 Joint Motion, this issue was dismissed by the Court's March 2013 Order and is no longer in appellate status.  

The Board in February 2012 determined that the Veteran in 2011 had filed a claim for a TDIU rating due to his service-connected disability.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Thus, the issue of a TDIU rating is in appellate status.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA medical records from 2007 to 2014.  

Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2014, the Veteran submitted additional evidence along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

In September 2013, the Board remanded the case to comply with the Joint Motion.  

Additional development remains necessary as to whether additional separate ratings are warranted for residuals of adenocarcinoma of the prostate, to include proctitis neuropathy and entitlement to a TDIU rating.  These issues are being remanded to the AOJ.



FINDING OF FACT

The service-connected residuals of adenocarcinoma of the prostate currently is shown to be manifested by urine leakage, requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day; renal dysfunction is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 60 percent for the service-connected residuals of adenocarcinoma of the prostate, beginning on April 1, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in February 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in November 2009, October 2013, and in January 2014.  The Board finds the treatment records and the VA examinations are adequate for rating purposes.  

VA treatment records in September 2011 show that the Veteran was in receipt of retirement pension and benefits from the Social Security Administration (SSA).  

The Veteran does not contend nor does the evidence show that the SSA records are relevant to a higher rating for prostate cancer.  Further, the parties to the March 2013 Joint Motion also did not find that there were relevant outstanding SSA records that needed to be obtained.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  

As the SSA records are not relevant to the Veteran's claim for a higher rating for prostate cancer, there is no duty to obtain them with regard to this issue.


Higher Rating for Adenocarcinoma of the Prostate

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected adenocarcinoma of the prostate is rated under Diagnostic Codes 7528.  If there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

In this case, there is no evidence or assertion of a recurrence of the Veteran's prostate cancer.  The medical evidence and the Veteran's own contentions show that the predominant residual of his prostate cancer is voiding dysfunction, specifically urine leakage.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. 

A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day. 

When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. 

When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the highest schedular rating assignable based on voiding dysfunction.  See 38 C.F.R. § 4.115a.

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101. 

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. 

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. 

An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion. 

A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected adenocarcinoma of the prostate, have not been met. 

In this regard, the Board notes that Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b.  

The Veteran is currently in receipt of a 60 percent evaluation for voiding dysfunction, the highest rating available under 38 C.F.R. § 4.115a for voiding dysfunction. 

The Veteran was assigned a 100 percent rating for prostate cancer from July 31, 2006 and a 60 percent rating from April 1, 2008.  The Board has thoroughly reviewed the entire claims files, to include evidence from April 1, 2008 to the present.  

To warrant an evaluation higher than 60 percent, renal dysfunction that resulted in persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion would have to be demonstrated.   Such findings are not documented in the voluminous medical and lay evidence of record nor does the record show that the Veteran has renal dysfunction related to his adenocarcinoma of the prostate.

The Veteran received a fee basis examination in November 2009.  At that time, he reported still receiving treatment for residuals of his adenocarcinoma, including erectile dysfunction and voiding problems.  The malignancy was noted to be in full remission for a year.  

The Veteran reported having urination of 10 times a day at intervals of 2 hours, and 4 times at night, at intervals of 2 hours and urinary incontinence requiring the use of a pad as often as 5 times a day.  Significantly, no related renal disease was identified.  Blood work performed in conjunction with this examination revealed a BUN of 14mg/DL, a normal finding, and creatinine of 1.0, also a normal finding.

On VA examination in October 2013 and in January 2014, the examiner noted that the Veteran had urinary frequency of more than once an hour, with nocturia 3 times nightly, and loss with cough, sneeze or exercise.  

The Veteran has also increased post void urinary dribbling requiring the use of an adult diaper with added toilet tissue.  He had had several episodes of enuresis, wetting the bed even if he severely restricted fluid intake.  

At present, the Veteran was getting up 4 times a night to urinate.  Bedwetting happened at least once or twice per week.  During the day, he added pads to his adult diaper, requiring 45 daily.  

The examiner noted that the Veteran completed radiation therapy treatment in 2006 and had voiding dysfunction causing urine leakage, which required absorbent materials to be changed more than 4 times per day.  

On both examinations, the examiner did not identify any related renal disease and opined that the prostate cancer was in remission.

Thus, on this record, the Board finds that a higher schedular evaluation for the service-connected adenocarcinoma of the prostate is not assignable in this case.


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's disability results in voiding dysfunction, specifically urine leakage.

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 


ORDER

An increased evaluation in excess of 60 percent for the service-connected adenocarcinoma of the prostate, effective on April 1, 2008, is denied.



REMAND

In the March 2013 Joint Motion the parties noted that, during the VA examination in November 2009, the examiner diagnosed the Veteran as suffering from residual sequelae from his prostate problem, to include proctitis neuropathy of the leg.  

The parties stated that the RO failed "to consider the November 2009 nexus evidence which appear[ed] to link" the Veteran's proctitis neuropathy of the leg to his service-connected adenocarcinoma of the prostate.  

On VA examination in January 2014, the examiner stated that the Veteran's residuals of prostate cancer include radiation proctitis and rectal bleeding (for which the Veteran has been granted a separate rating).  

The Board in its September 2013 remand requested that the examiner discuss the November 2009 diagnosis for proctitis neuropathy and any other likely residuals of prostate cancer; however, the examiner did not address the November 2009 diagnosis of proctitis neuropathy and thus did not comply with the Board's remand directives.  

As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, in April 2014 the Veteran's January 2014 biopsy was received, which showed fragment of tubular adenoma of the colon.  

Thus, the Veteran should be afforded a new VA examination to determine whether residuals of his prostate cancer include proctitis neuropathy and address the likely etiology of the reported tubular adenoma of the colon.

In a January 2013 rating decision the RO determined that the Veteran's claim for a TDIU rating was moot as entitlement to a TDIU rating and a 100 percent evaluation cannot be granted concurrently.  The RO determined that the Veteran in his claim for TDIU, VA Form 21-8940 indicated that he became too disabled to work on May 25, 2011 and his service-connected disabilities combined to a schedular 100 percent evaluation effective January 1, 2011.  

Nevertheless the Court has held that the receipt of a 100 percent schedular rating does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280   (2008).  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU rating predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s).  

The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  

As the holding in Bradley is applicable in the instant case, the issue of TDIU remains on appeal.  

However, the issue of additional separate ratings for residuals of adenocarcinoma of the prostate, to include proctitis neuropathy is "inextricably intertwined"  with the issue of TDIU and therefore must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to determine whether proctitis neuropathy and tubular adenoma of the colon are residuals of the service-connected adenocarcinoma of the prostate.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard. 

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings.

The examiner must specifically discuss the November 2009 VA examiner's diagnosis of proctitis neuropathy of the leg as a residual of prostate cancer.  

If the examiner determines that proctitis neuropathy and tubular adenoma of the colon are residuals of the service-connected adenocarcinoma of the prostate, the examiner should provide the detailed clinical findings to permit the evaluation of the residuals in terms of the applicable rating criteria.

The examiner is asked to provide a rationale for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claims for additional separate ratings for residuals of adenocarcinoma of the prostate, to include proctitis neuropathy and entitlement to a TDIU rating.  In adjudicating entitlement to a TDIU rating, the RO should consider the January 2014 VA examiner's opinion that the Veteran's urinary frequency and incontinence had a major impact on his ability to work as well as the September 2012 VA examiner's opinion that his service-connected carpal tunnel syndrome affected his ability to work.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


